Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16/806,687 is presented for examination by the examiner.

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

As per claims 1, 8, and 15 the recites an application and then later recites “the other application”.  Prior to this recitation, a self-encrypting key management application was also defined.  It is unclear what “the other application” refers to.  Is it an altogether separated application from “the application” i.e. another application?  The dependent claims do not rectify this confusion and further recite the other application.  Appropriate correction is required.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Scarlata et al. (US 2018/0183580) hereinafter Scarlata in view of Brickell (US 2018/0131677).


As per claims 1, 8, and 15, Scarlata teaches receiving, from an application [ application 225] provided on a server associated with a self-encrypting key management application [240 application enclave], a request to establish a connection between the self-encrypting key management application and the other application [225 requests service at 140; 0030 and 0031]; 
in response to receiving the request, generating, by a processing device, a value associated with the self-encrypting key management application and a digital signature associated with the processing device [quote; 0042]; 
providing a message based on the digital signature and the hash value to the other application (0042); and 
establishing the connection between the self-encrypting key management application and the other application in response to receiving an indication [attestation] from the other application that the self-encrypting key management application has been authenticated based on the message (0042).
The signed value that Scarlata sends as quote attestation 405 to secret owner 140 identifies any number of identifying characteristics pertaining to the applications and hardware of the platform (0042).  Brickell teaches that when an attestation is requested the attestation signs hashes of the hardware and software with the attestation key (0071).  The quote is checked using certificates.  Obviously, the certificate when created could have used the hash value of the platform and thus able to be verified when receiving the signed hash.  Hashing data reduces the amount required to be transmitted and protects the cleartext data by not being transmitted.  The claim is obvious because one of ordinary skill in the art can combine known methods which do not produce unpredictable results.   The use of hashes for this purpose does not yield any unpredictable results.

As per claims 2, 9, and 16, Scarlata teaches the generating of the hash value associated with the self- encrypting key management application and the digital signature associated with the processing device comprises: generating the digital signature based on an internal cryptographic key that is internal to the processing device [signed with attestation key; 0042].
As per claims 3, 10, and 17, the combined system of Scarlata and Brickell teaches wherein the providing of the message based on the digital signature and the hash value to the other application comprises: generating the message that includes the hash value associated with the self-encrypting key management application [Brickell: 0071]; signing the message with the digital signature associated with the processing device [Scarlata: 0042]; and providing the signed message to the other application [Scarlata: 0042].
As per claims 4, 11, and 18, Scarlata teaches the signed message comprises at least one of identification information of the processing device or identification information of the self- encrypting key management application (0042).
As per claims 5, 12, and 19, the combined system of Scarlata and Brickell teaches the hash value associated with the self-encrypting key management application corresponds to another hash value used by the other application [as combined, signed hash must match the retrieved hash in the certificate because Scarlata matches the signed descriptions/characteristics in the quote to the certificate].
As per claims 6, 13, and 20, Scarlata teaches he establishing of the connection is further based on verification of the digital signature associated with the processing device, by the other application, using a public key that corresponds to an internal cryptographic key that is internal to the processing device [public key is in the certificate 415; 0042].
As per claims 7 and 14, Scarlata teaches receiving a cryptographic key from the other application over the established connection [VM key; 0048 and 0050]; 
receiving executable code [VM image] from the other application over the established connection (0050); 
assigning a secure enclave for the other application [“VM to be re-instantiated (as VM 220b) on the destination host 125 with all of the applications, secret data, secure enclaves, etc. as in the source instance”; 0050]; and 
storing the executable code and the cryptographic key from the other application at the secure enclave for the other application (0050), wherein the executable code is retrieved in response to a subsequent request to perform an operation with the cryptographic key and the executable code [migrated VM is attested to the VM Attestation service 105 using VM root key; 0050].

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.

US20180137299 – is particularly relevant for its teaching provisioning secure enclaves on a system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on Monday - Thursday, 7:30am - 5:00pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/
Primary Examiner, Art Unit 2431